Dixon, C. J.
The defendant in error, Cornes, commenced an action of unlawful detainer against Swift in a justice’s court, to recover possession of certain premises, which, it was alleged, Swift was holding over after the expiration of the term for which they had been let to him. Upon trial before the justice and a jury, the jury found a verdict for the plaintiff in these words: “We, the jury, find a judgment in favor of the plain*398tiff.” The justice thereupon made an entry in his docket in these words: “ Jury returned a written verdict in favor of plaintiff — on file. Court renders judgment according to verdict.” This is the only entry purporting to be the entry of judgment before the justice. Swift appealed to the circuit court, where, upon motion of Comes, his appeal was dismissed for want of a revenue stamp upon the notice of appeal, and then this writ of error was sued out upon the judgment of dismissal. Although we cannot approve the reason for which the circuit court dismissed the appeal, yet we are of opinion that the decision was right, and must be sustained upon another ground. It is, that there was no judgment before the justice of the peace, from which an appeal could be taken. The statute requires the justice in such cases “ to enter judgment for the plaintiff, to have restitution of the premises,” &c. The entry in this case is not a judgment. It is simply a void proceeding. Beemis v. Wylie, 19 Wis., 318, and cases there cited.
By the Court. — Judgment of dismissal affirmed.